Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on August 2, 2021. Claims 1-5 and 7-20 have been amended.
Currently, claims 1-20 are pending and claims 1, 10 and 17 are independent.   

Examiner’s Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claims 2-6 and 12-15 recite the specific type of data or the characteristics of the received data. However, these characteristics are not processed or used to carry out any of the recited steps or functions, thus, they are directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The 35 U.S.C. § 112(f) interpretation and 35 U.S.C. § 112(b) rejection to claim 10-16 as set forth in the previous Office Action are withdrawn in response to Applicant’s amendments.
 Applicant’s amendments to claims 1-5 and 7-20 are not sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action, and therefore, the 35 U.S.C. § 101 rejection to claims 1-20 is maintained.  
Response to Arguments
Applicant’s arguments filed on August 2, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 10, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claims affirmatively recite creation a “travel model” by training a neural network using sets of training data, and using the travel model to predict a “travel radius” of a user when generating event recommendations for that user.
In response to Application’s argument, the Examiner respectfully disagrees. First, creating a “travel model” by training a neural network does not mean the travel model is inheriting the features of the neural network, besides, the Specification fails to disclose creating a “travel model” by training a neural network using sets of training data. Even if the Specification teaches creating a “travel model” and the “travel model” is a model of the neural network, using the “travel model” for receiving/sending output travel radius neither integrate the abstract idea into a practical application, nor amount to significantly more because receiving or sending data using a generic computer component is no more than adding the words “apply it” or using “a particular machine” with an abstract idea. With this regard, the courts have held that a process defined simply as using a computer and memory to perform a series of mental steps that people can and regularly do perform in their heads. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (C.C.P.A. 1982).  Second, the Examiner was not able to find any claim limitation using the travel model to predict a “travel radius” of a user when generating event recommendations for the user, at best, the independent claims recite “receiving a plurality of sets of training data, each set of training data comprising user data, map data, and calendar data and an output travel radius that corresponds to the respective set of training data”, and “receiving a corresponding output travel radius from the travel model”; However, nowhere in the claims recites using the travel model to predict a “travel radius”.



In the Remarks on page 12, Applicant argues that Wang and Downs fail to teach or suggest each and every of these features of claim 1. For example, Wang and Downs fail to teach or suggest at least "generating a travel model by training a first neural network using the sets of training data," "providing the user data regarding the user, the calendar data corresponding to the user, the map data including the current location of the user, and the event data corresponding to a plurality of events to the travel model," and "receiving a corresponding output travel radius from the travel model," as recited in claim 1. However, Applicant’s arguments are directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:
Claims 1, 7, 9, 10, 11, 17, 18 and 20 recite “travel model”. The newly added limitations appear to constitute new matter. Applicant did not point out, nor was Examiner able to find, any support for these newly added limitations in the specification as originally filed. Applicant is required to cancel the new matter throughout the application in the reply to this Office Action.
All dependent claims are also rejected for the same reason as each depended on the rejected independent claims.
Further, Claims 8, 9, 16, 19 and 20 recite “interest weighting factors model”.  The newly added limitations appear to constitute new matter. Applicant did not point out, nor was Examiner able to find, any support for these newly added limitations in the specification as originally filed. Applicant is required to cancel the new matter throughout the application in the reply to this Office Action.

Claim Rejections - 35 USC § 101

The 35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-9 are directed to a method for “generating event recommendation for user” without obviously tie to another statutory class. Claim 1 recites a method in at least one computing device for generating event recommendations for a user without positively recitation of the computing device is performing the method steps as claimed. In order for a method to be considered as a “process” under § 101, the claimed process must either: (1) be tied to another statutory class (such as a particular machine), or (2) transform underlying subject matter (such as an article or materials). Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  If neither of these requirements is met by the claim, the method is not a patent eligible process under §101 and is non-statutory subject matter. Note that the tie to another statutory class should be in the body of the claim, and substantive. Accordingly, claims 1-9 are not directed to statutory subject matter. However, claims 1-9 will be included in Step 2 of the Alice analysis for the purposes of compact prosecution. Claims 10-16 are directed to a system comprising one or more processors, and one or more memory device, which falls within the statutory category of a machine; and claims 17-20 are a computer program product comprising a computer-readable memory device having computer program logic, which falls in the statutory category of a product.  
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 1 recites limitations of “receiving a plurality of sets of training data, generating a travel model by training a first neural network using the sets of training data, receiving user data regarding the user, calendar data, map data, and event data; providing the user data regarding the user, calendar data, map data, and event data; receiving a corresponding output travel radius from the travel model, determining interest weighting factor based at least in part on the user data, calendar data, map data, and event data; applying a first filtering operation against the event data based on the received travel radius to generate first filtered event data; applying a second filtering operation against the first filtered event data based at least in part on the calendar data corresponding to the user to provide second filtered  event data; applying a third filtering operation against the second filtered event data based at least in part on the interest weighting factors to provide third filtered event data; and generating event recommendation based at least in part on the third filtered event data.” The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observation, evaluation, judgement, opinion). The recitation of using a trained neural network is no more than the conceptual idea of using a conventional computer module and mathematical model for its intended use according to its conventional operation. None of the limitations recites technological implementation details of any of these steps, and nothing in the claim precludes the steps from practically being performed in the human mind, or by a human using a pen and paper. For example, the claim encompasses the user manually receiving the data, generating a model, providing the data to the model, determining an interest weighting factors, applying different filters to the event data, and providing event recommendations to the user. The dependent claims recite the type of data and repeating the processes which can also be performed in the mind. The mere nominal recitation of a neural network does not take the claim limitations out of the mental processes grouping. Thus, the claims recites a mental process. 

The claims as a whole merely describe how to generate event recommendations for a user. Beyond the abstract idea, the claim did not recite any additional element for performing the steps, and even if the at least one computing device was recited in the claim to perform the steps, this computing device is no more than a generic computer that performs generic functions to carry out the abstract idea as claimed, such as using the computer to receive data. However, there is no additional element in the claim that reflects an improvement to the functioning of a computer itself, or imposes any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to the abstract idea. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
Beyond the abstract idea, the claim did not recite any additional element. Thus, a computer is not required to perform the steps. Even if the computing device was recited in the claim for performing the steps, the computing device is recited at a high level of generality and merely invoked as a tool to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. The at least one computing device, at best, may storing the method in the memory storage and receiving user data regarding the user such as email, SMS message, or IM message. However, the functions of receiving, manipulating, and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). The recitation of using a trained neural network is no more than the conceptual idea of using a convention computer model and mathematical model for its intended use according to its conventional operation. Thus, Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to “significantly more” than the abstract idea because they neither (1) reflects any improvements to the functioning of a computer itself, or another technology or technical field; (2) applies or uses of, a particular machine (MPEP 2106.05(b)); (3) effects a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provides some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e). 
For the foregoing reasons, claims 1-9 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - system claims 10-16 and product claims 17-20 parallel claims 1-9 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US 2015/0019642, hereinafter: Wang), and in view of Downs et al., (US 2010/0153324, hereinafter: Downs), and further in view of Garber et al., (US 2020/0210965, hereinafter: Garber).

Regarding Claim 1, Wang discloses a method in at least one computing device for generating event recommendations for user, comprising: 
receiving user data regarding the user, calendar data corresponding to the user, map data including the current location of the user and event data corresponding to a plurality of events (see ¶¶ 5, 26, 49-50, 61, ¶ 119, 123); 
applying a first filtering operation against the event data based on the received travel radius to generate first filtered event data (see ¶¶ 59-60, 67, 80-81, 84); 

applying a third filtering operation against the second filtered event data based at least in part on the interest weighting factors to provide third filtered event data (see ¶¶ 59, 81, 85, 95-97,  122-123); and 
generating event recommendations based at least in part on the third filtered event data (see Fig. 10; ¶¶ 38, 45, 49-53, 61, 88-94, 97, 123-125). 

Wang discloses the system may weight different attendees differently, for example, the system may be more likely to recommend an event if an individual with a close relationship with the user is attending the event than if an individual with more distant relationship with the user is attending the event (see ¶ 108).
Wang does not explicitly disclose the following limitations; however, Downs in an analogous art of recommendation for domains of interest discloses
determining interest weighting factors based at least in part on the user data regarding the user, the calendar data corresponding to the user, the map data including the current location of the user, and the event data (see ¶¶ 42, 60, 112-113).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wang disclose a system for providing event recommendation based on a set of data including user input data, user calendar information, map data and current location of the user (see ¶ 4-5, ¶ 49, 119-124). 
Wang and Downs do not explicitly the following limitations; however, Garber in an analogous art of schedule management discloses 

generating a travel model by training a first neural network using the sets of training data (see ¶ 262, ¶ 325, ¶ 330); 
providing the user data regarding the user, the calendar data corresponding to the user, the map data including the current location of the user, and the event data corresponding to a plurality of events to the travel model (see ¶ 351, ¶ 436); and
receiving a corresponding output travel radius from the travel model (see ¶ 287,  ¶ 483).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang and in view of Downs to include the teaching of Garber in order to gain the commonly understood benefit of such adaption, such as enhancing the computational efficiency, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Wang discloses the method of claim 1, wherein the user data regarding the user comprises data corresponding to the user and including at least one of social media data, an email, an SMS (short message service) message, an IM (instant message) message, interests, a contact list, or user demographics (see ¶¶ 40, 49, 71, 88, 118).

Regarding Claim 3, Wang discloses the method of claim 2, wherein the calendar data corresponding to the user includes at least one of free/busy data or location information corresponding to calendared events (see ¶¶ 49, 80, 115).  

Regarding Claim 4, Wang discloses the method of claim 3, wherein the map data including the current location of the user includes data corresponding to the user and including at least one of navigation preferences, frequent locations, or current location (see ¶¶ 24, 66-67, 92).

Regarding Claim 5, Wang discloses the method of claim 4, wherein the map data including the current location of the user further includes data that enables determination of at least one of points of interest, travel directions, current traffic conditions, or predicted traffic conditions (see ¶¶ 48-51, 65, 75, 78). 

Regarding Claim 6, Wang discloses the method of claim 5, wherein the event data comprises for each event of the plurality of events, at least one of a count of the number of persons interested the respective event, a view count of the respective event, event attributes corresponding to the respective event, or a duration of the respective event (see ¶¶ 47-48, 77, 98). 

Regarding Claim 7, Wang and Downs do not explicitly disclose the following limitations; however, Garber discloses the method of claim 1, further comprising: 
reproviding the user data regarding the user, the calendar data corresponding to the user, the map data including the current location of the user, and the event data to the travel model based at least in part a change to at least one of user data regarding the user, calendar data corresponding to the user, the map data including the current location of the user or event data (see ¶ 351, ¶ 436); 
receiving a redetermined output travel radius (see ¶ 287,  ¶ 483); and 
regenerating the event recommendations based at least in part on the redetermined output travel radius (see ¶¶ 291-292, ¶ 448). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang and in view of Downs to include the teaching of Garber in order to gain the commonly understood benefit of such adaption, such as enhancing the computational efficiency, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claim 7 recites “reproviding the user data”, “regenerating the event recommendations” are duplication of parts as recited in claim 1. The mere duplication of parts In re Harza, 124 USPQ 378 (CCPA 1960).

Regarding Claim 8, Wang does not explicitly disclose the following limitations; however, Garber discloses the method of claim 1, wherein the determining interest weighting factors comprises: 
generating an interest weighting factors model by training a second neural network using the sets of training data (see ¶¶ 27, 41, 52, 59-60, 67, 80-81, 84);
applying the user data regarding the user, the calendar data corresponding to the user, the map data including the current location of the user and the event data to the interest weighting factors model (see ¶ 42, ¶ 60, ¶ 99); and
receiving corresponding interest weighting factors from the interest weighting factors model (see ¶ 60, ¶ 112-113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 9, Wang discloses the method of claim 8, further comprising: 
determining feedback data corresponding to the attendance at the at least one event by the user (see ¶¶ 27, 38, 46, 111, 132, 142); and 
updating at least one of the travel model or the interest weighting factors model based at least in part on the feedback data (see ¶¶ 27, 39-42, 93, 97,  103, 153-154).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of 

Regarding Claim 10, Wang discloses an event recommendation system configured to receive user data regarding a user, calendar data corresponding to the user, map data corresponding to the user and event data (see Abstract; ¶¶ 4-5, 21, 26, 49-50, 61, 123), the system comprising: 
one or more processors (see Fig. 1A; ¶¶ 6, 22); and 
one or more memory devices accessible to the one or more processors, the one or more memory devices storing program code configured to be executed by the one or more processors to perform operations comprising (see Fig. 1A; ¶¶ 6, 22):  406162-US-NP- 35 – 
generating event recommendations by performing filtering operation against the event data based at least on the output travel radius, the calendar data corresponding to the user and the interest weighting factors (see Fig. 10; ¶¶ 38, 45, 49-53, ¶¶ 59-60, 67, 80-81, 84, 61, 88-94, 97, 123-125). 

Wang discloses the system may weight different attendees differently, for example, the system may be more likely to recommend an event if an individual with a close relationship with the user is attending the event than if an individual with more distant relationship with the user is attending the event (see ¶ 108).
Wang does not explicitly disclose the following limitations; however, Downs in an analogous art of recommendation for domains of interest discloses
determining interest weighting factors based at least in part on the user data regarding the user, the calendar data corresponding to the user, the map data including the current location of the user, and the event data (see ¶¶ 42, 60, 112-113).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang and Downs do not explicitly the following limitations; however, Garber in an analogous art of schedule management discloses 
receiving a plurality of sets of training data, each set of training data comprising user data, map data, and calendar data and an output travel radius that corresponds to the respective set of training data (see Fig. 7A, Fig. 13; ¶ 16, ¶ 116, ¶ 119, ¶ 154, ¶ 172, ¶ 292, ¶ 351, ¶ 436);
generating a travel model by training a first neural network using the sets of training data (see ¶ 262, ¶ 325, ¶ 330);
providing the user data regarding the user, the calendar data corresponding to the user, the map data including the current location of the user, and the event data corresponding to a plurality of events to the travel model (see ¶ 351, ¶ 436); 
receiving a corresponding output travel radius from the travel model (see ¶ 287,  ¶ 483).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang and in view of Downs to include the teaching of Garber in order to gain the commonly understood benefit of such adaption, such as enhancing the computational efficiency, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding Claim 11, Wang discloses the system of claim 10, the operations further comprising: 
receiving feedback data (see ¶¶ 27, 38, 46, 111, 132, 142); and 
updating the travel model based on the feedback data (see ¶¶ 27, 39-42, 93, 97,  103, 153-154).  

Regarding Claim 12, Wang discloses the system of claim 10, wherein the user data regarding the user comprises data corresponding to the user and including at least one of social 
  
Regarding Claim 13, Wang discloses the system of claim 12, wherein the calendar data corresponding to the user includes at least one of free/busy data or location information corresponding to calendared events (see ¶¶ 49, 80, 115).

Regarding Claim 14, Wang discloses the system of claim 13, wherein the map data corresponding to the user includes data corresponding to the user and including at least one of navigation preferences, frequent locations, or current location (see ¶¶ 24, 66-67, 92).  

Regarding Claim 15, Wang discloses the system of claim 14, wherein the map data corresponding to the user further includes data that enables determination of at least one of points of interest, travel directions, current traffic conditions, or predicted traffic conditions (see ¶¶ 48-51, 65, 75, 78). 

Regarding Claim 16, Wang does not explicitly disclose the following limitations; however, Downs discloses the system of claim 10, wherein said determining interest weighting factor comprising:
generating an interest weighting factors model by training a second neural network using the sets of training data (see ¶¶ 27, 41, 52, 59-60, 67, 80-81, 84);
applying the user data regarding the user, the calendar data corresponding to the user, the map data including the current location of the user and the event data to the interest weighting factors model (see ¶ 42, ¶ 60, ¶ 99); and
receiving corresponding interest weighting factors from the interest weighting factors model (see ¶ 60, ¶ 112-113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of 

Regarding Claim 17, Wang discloses a computer program product comprising a computer-readable memory device having computer program logic recorded thereon that when executed by at least one processor of a computing device causes the at least one processor to perform operations for generating event recommendations for user (see Abstract; ¶¶ 6, 22 and claim 19), the operations comprising: 
receiving a plurality of sets of training data, each set of training data comprising user data, map data, and calendar data and an output travel radius that corresponds to the respective set of training data (see ¶¶ 5, 26, 49-50, 61, 123);
generating a travel model by training a first neural network using the sets of training data;
providing the user data regarding the user, the calendar data corresponding to the user, the map data corresponding to the user, and the event data corresponding to a plurality of events (see ¶¶ 5, 47, 60-61, 66, 94); 
receiving a corresponding output travel radius from the travel model;
generating event recommendations by performing filtering operation against the event data based at least on the output travel radius, the calendar data corresponding to the user and the interest weighting factors (see Fig. 10; ¶¶ 38, 45, 49-53, ¶¶ 59-60, 67, 80-81, 84, 61, 88-94, 97, 123-125). 

Wang discloses the system may weight different attendees differently, for example, the system may be more likely to recommend an event if an individual with a close relationship with the user is attending the event than if an individual with more distant relationship with the user is attending the event (see ¶ 108).
Wang does not explicitly disclose the following limitations; however, Downs in an analogous art of recommendation for domains of interest discloses
determining interest weighting factors based at least in part on the user data regarding the user, the calendar data corresponding to the user, the map data including the current location of the user, and the event data (see ¶¶ 42, 60, 112-113).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

Regarding Claim 18, Wang and Downs do not explicitly disclose the following limitations; however, Garber discloses the computer program product of claim 17, the operations further comprising: 
reproviding the user data regarding the user, the calendar data corresponding to the user, the map data including the current location of the user, and the event data to the travel model based at least in part a change to at least one of user data regarding the user, calendar data corresponding to the user, the map data including the current location of the user or event data (see ¶¶ 47-48, 66, 84, 87, 94); 
receiving a redetermined output travel radius; and 
regenerating the event recommendations based at least in part on the redetermined output travel radius (see ¶¶ 5-6, 46-47, 61, 66, 84). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang and in view of Downs to include the teaching of Garber in order to gain the commonly understood benefit of such adaption, such as enhancing the computational efficiency, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claim 18 recites “reproviding the user data”, “regenerating the event recommendations” are duplication of parts as recited in claim 1. The mere duplication of parts has no patentable significance unless new and unexpected result is produced. See In re Harza, 124 USPQ 378 (CCPA 1960).

Regarding Claim 19, Wang does not explicitly disclose the following limitations; however, Downs discloses the computer program product of claim 17, wherein the determining interest weighting factors comprises: 
generating an interest weighting factors model by training a second neural network using the sets of training data (see ¶¶ 27, 41, 52, 59-60, 67, 80-81, 84);
applying the user data regarding the user, the calendar data corresponding to the user, the map data including the current location of the user and the event data to the interest weighting factors model (see ¶ 42, ¶ 60, ¶ 99); and
receiving corresponding interest weighting factors from the interest weighting factors model (see ¶ 60, ¶ 112-113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 20, Wang does not explicitly disclose the following limitations; however, Downs discloses the computer program product of claim 19, the operations further comprising: 
determining feedback data corresponding to the attendance of at least one event by the user (see ¶¶ 27, 38, 46, 111, 132, 142); and 
updating at least one of the travel model or the interest weighting factors model based at least in part on the feedback data (see ¶¶ 27, 39-42, 93, 97,  103, 153-154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murphy et al., (US 2010/0325205) discloses an event recommendation service for recommending event that the user is likely to attend based on the user location data and event data.
Schaffer et al., (US 2003/0061183) discloses a method for providing real-time event recommendation based on personal schedule. 
“Activity Event Recommendation and Attendance Prediction”, by Radu Mariescu-Istodor, Abu S. M. Sayem and Pasi Franti, Journal of Location Based Services, April 2, 2019.
“User Modeling for Point-of-Interest Recommendations in Location-Based Social Networks: The State of the Art”, Shudong Liu, School of Information & Security Engineering, Zhongnan University of Economics and Law, Wuhan 430073, China, August 9, 2017.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624